 1   Stephen G. Opperwall (SBN 100057)
     LAW OFFICES OF STEPHEN G. OPPERWALL
 2   4900 Hopyard Road, Suite 100
     Pleasanton, California 94588
 3   Telephone: (925) 417-0300
     Facsimile: (925) 417-0301
 4   E-mail: steve.opperwall@comcast.net
 5   Attorneys for Creditor
     Professional Bank
 6
 7
 8                          UNITED STATES BANKRUPTCY COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN JOSE DIVISION
11
12   In Re:                                   )        No. 21-50028 SLJ 7
                                              )
13   Evander Frank Kane,                      )        Chapter 7
                                              )
14                                            )
                                              )
15        Debtor,                             )
                                              )
16                                            )
17
18                Joinder     by    Creditor          Professional    Bank     in
19                Creditor Centennial Bank's Ex Parte Application
20                for   Order      Shortening         Time   for    Hearing    on
21                Centennial Bank's Motion to Dismiss Liquidation
22                [Doc # 92]
23        Creditor Professional Bank joins in Creditor Centennial Bank's
24   Ex Parte Application for Order Shortening Time for Hearing on
25   Centennial Bank's Motion to Dismiss Liquidation [Doc # 92].
26        It makes sense for the court to consider Centennial Bank's
27   Motion      To   Dismiss      while      the      court   is     considering       Zions
28   Bancorporation's Motion To Convert Case to Chapter 11 and Appoint

                                                  1
     Joinder by Creditor Professional Bank in Creditor Centennial Bank's Ex
     Parte Application for Order Shortening Time for Hearing on Centennial
     Bank's Motion to Dismiss Liquidation [Doc # 92]
Case: 21-50028    Doc# 94   Filed: 04/09/21   Entered: 04/09/21 11:10:00      Page 1 of 2
 1   Chapter 11 Trustee [Doc # 33].
 2        Professional Bank believes that the outcome should be to
 3   either "dismiss or convert" [by dismissing (as Centennial Bank's
 4   motion requests) or converting (as Zions Bancorporation's motion
 5   requests)].
 6
 7
 8   Dated: April 9, 2021                          LAW OFFICES OF
                                                   STEPHEN G. OPPERWALL
 9
10                                                 /s/ Stephen G. Opperwall
                                                   _________________________
11                                                 STEPHEN G. OPPERWALL
                                                   Attorneys for Creditor
12                                                 Professional Bank
13   Joinder by Professional Bank in Centennial Bank's epa for ost re
     mtd hearing.doc.wpd
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
     Joinder by Creditor Professional Bank in Creditor Centennial Bank's Ex
     Parte Application for Order Shortening Time for Hearing on Centennial
     Bank's Motion to Dismiss Liquidation [Doc # 92]
Case: 21-50028   Doc# 94   Filed: 04/09/21   Entered: 04/09/21 11:10:00   Page 2 of 2
